DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The disclosure is objected to because of informalities. It is suggested that Applicants amend the disclosure as follows:
[0022] FIG. 1 shows an example computer system 100, in which a software
development environment 102 is executing on one or more processors 104. As shown
in FIG. 1, the processors 104 have access to cache 106 and storage resources 108. In
some embodiments, the cache 106 and storage resources 108 are examples of a non-transitory tangible computer readable storage medium. In some embodiments, as
discussed in greater detail below, one or more computer programs are stored on the non-transitory tangible computer readable storage medium that include sets of instructions which, when executed by the computer 100, cause the computer 100 to perform a method of predicting a number of errors that are likely to occur and the severity of the errors that are likely to occur in a proposed software update before the software update is created. Example computers include laptop computers, desktop computers, servers, virtual computers accessed over a network, or other sorts of processing environments capable of supporting software development environment 102.

[0033] In some embodiments, the software development environment 102 includes
testing automation 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130311968 A1 - hereinafter "Sharma", in view of US 8539438 B2 - hereinafter "Basin", and in view of US 20140317591 A1 - hereinafter "Rosomoff".

With respect to claim 1, Sharma teaches,
A non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of predicting a number of errors that are likely to occur and severity of the errors that are likely to occur in a proposed software update before the proposed software update is created, the computer program comprising a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: - Fig. 1.
receiving data from a plurality of tools of a software development environment, the data including at least complexity information of previous software updates and error occurrence information of the previous software updates; - "Initially, the predictive analytics system collects information from past software development projects at stage 1010. The previously described code complexity, code churn, and process metrics are collected to extent possible. The more information that is collected, the better the predictions will generally be. Ideally, the information is collected from the same development team and same development tools that will be used on current software development projects." [0091]; Fig. 10. "FIG. 5B illustrates a set of code churn metrics that may be collected and analyzed. The code churn metrics generally measure the interaction between programmers and the software code. The code churn metrics may include...the number of times a particular file/method/class/routine has been involved in a bug-fixing." [0057]; Fig. 5B
using the data to train a learning process, to cause the learning process to learn a correlation between the complexity information of the previous software updates and the error occurrence information of the previous software updates; - "The predictive analytics system (learning process) then builds a statistical model of the software development process based upon all of the information collected. The statistical model correlates the various code complexity, code churn, and process metrics to an observed set of software defect rates. Referring back to FIG. 5E, statistical model 550 forms a large knowledgebase gathered from past experience." [0092]; Fig. 10
providing the trained learning process with an expected complexity information of the proposed software update; and
However, in analogous art for software development, Bassin teaches:
"For example, FIG. 7 shows an exemplary user interface 700 of an implementation of a TPOW 50 (trained learning process) in which a user enters empirical data associated with step 610. Using the interface 700, a person may select a maturity level 710 for the organization. The interface 700 also permits a user to select a definition for project size, e.g., KLOC (thousand lines of code) or some other predefined metric, from a drop-down menu 720, and input a quantitative value for the project size in an input field 725."(col. 21:27-35; Fig. 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma with Basin's teachings because doing so would provide Sharma's system with the ability to estimate the total number of expected defects for a software project, as suggested by Basin (col. 21:44-48; Fig. 7).
Sharma et al. do not explicitly teach receiving from the trained learning process the number of errors that are likely to occur and severity of the errors that are likely to occur while of creating the proposed software update before the proposed software update is created. 
However, in analogous art for software development, Rosomoff teaches:
"FIG. 4 illustrates an example analysis subsystem 202 (trained learning process) that may be deployed in the user device 102, the development device 106, or otherwise deployed in another system. One or more modules are communicatively coupled and included in the analysis subsystem 202 to analyze software development risks. The modules of the analysis subsystem 202 that may be included are...a computational module 408..." [0030]; Fig. 4. 
In some embodiments, the predicted number of defects may be determined by the computational module 408 to a high degree of confidence. In some embodiments, determining an amount of risk (severity) and/or a predicted number of software defects (errors) by the computational module 408 may enable improved management of risk." [0056]; 
"In some embodiments, the methods and systems may allow risks of introducing defects into a software program to be determined (e.g., may allow a probability of introducing an unacceptably high level of defects into a software program may be determined) during various phases of a software development cycle (e.g., which may include early development stages, such as before program code has been written)." [0017].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma and Basin with Rosomoff's teachings because doing so would provide Sharma/Basin's system with the ability to enable improved management of software development risk, as suggested by Rosomoff [0056].

With respect to claim 2, Sharma teaches,
wherein the plurality of tools includes a requirement tracker tool having a first database, an error reporting tool having a second database, and a testing automation tool having a third database, and wherein the data is received from each of the first database, second database, and third database. - "Ideally, the information is collected from the same development team and same development tools that will be used on current software development projects." [0091]; Fig. 10. "Referring back to FIG. 5E, an integration layer 570 of the predictive analytics system 500 collects the various metrics from programming tool systems such as a source code control system 581, a bug tracking system 583, a customer feedback a quality assurance and test system 587, and a feature request tracking system 589." [0093]; Fig. 5E

With respect to claim 5, Sharma teaches,
wherein the complexity information of the previous software updates includes, for each previous software update that is used to train the learning process, a number of lines of code of the previous software update - "Complexity metrics that may be extracted from the software files in general include the number of anonymous type declarations, the number of interfaces, the types of interfaces, the number of variables, the number of classes, the total number of lines of code, and other metrics that can be generated by analyzing the code files." [0053]; and a number of check-in operations that occurred in connection with creation of the previous software update. - "FIG. 5D illustrates a pair of graphs illustrating the number of check-ins for a particular piece of code for a set of different programmers. In graph 541 only one programmer has enough check-ins over an owner threshold amount such that one programmer `owns` the code section. In graph 542 five programmers have enough check-ins over the owner threshold amount such that several programmers appear to `own` that code section. Since there are so many different alleged owners, the source code associated with graph 542 is deemed to be `orphan code` that no one person owns. Thus, the source code associated with graph 542 may have development risks associated with it." [0064]; Fig. 5D

With respect to claim 11, Bassin teaches,
providing the trained learning process with second expected complexity information of the proposed software update after creation of the proposed software update has been started, - "For example, FIG. 7 shows an exemplary user interface 700 of an implementation of a TPOW 50 (trained learning process) in which a user enters empirical data associated with step 610. Using the interface 700, a person may select a maturity level 710 for the organization. The interface 700 also permits a user to select a definition for project size, e.g., KLOC (thousand lines of code) or some other predefined metric, from a drop-down menu 720, and input a quantitative value for the project size in an input field 725."(col. 21:27-35; Fig. 7)
Rosomoff and receiving from the trained learning process a revised expected number of errors that are likely to occur and severity of the errors that are likely to occur while finishing the proposed software update. - "FIG. 4 illustrates an example analysis subsystem 202 (trained learning process) that may be deployed in the user device 102, the development device 106, or otherwise deployed in another system. One or more modules are communicatively coupled and included in the analysis subsystem 202 to analyze software development risks. The modules of the analysis subsystem 202 that may be included are...a computational module 408..." [0030]; Fig. 4. "In some embodiments, the predicted number of defects may be determined by the computational module 408 to a high degree of confidence. In some embodiments, determining an amount of risk (severity) and/or a predicted number of software defects (errors) by the computational module 408 may enable improved management of risk." [0056]. "In some embodiments, the methods and systems may allow risks of introducing defects into a software program to be determined (e.g., may allow a probability of introducing an unacceptably high level of defects into a software program may be determined) during various phases of a software development cycle (e.g., which may include early development stages, such as before program code has been written)." [0017].

With respect to claim 13, Rosomoff teaches,
generating, by the trained learning process, an error estimate, the error estimate including the number of errors that are likely to occur and severity of the errors that are likely to occur while of creating the proposed software update before the proposed software update is created. - "FIG. 4 illustrates an example analysis subsystem 202 (trained learning process) that may be deployed in the user device 102, the development device 106, or otherwise deployed in another system. One or more modules are communicatively coupled and included in the analysis subsystem 202 to analyze software development risks. The modules of the analysis subsystem 202 that may be included are...a computational module 408..." [0030]; Fig. 4. "In some embodiments, the predicted number of defects may be determined by the computational module 408 to a high degree of confidence. In some embodiments, determining an amount of risk (severity) and/or a predicted number of software defects (errors) by the computational module 408 may enable improved management of risk." [0056]. "In some embodiments, the methods and systems may allow risks of introducing defects into a software program to be determined (e.g., may allow a probability of introducing an unacceptably high level of defects into a software program may be determined) during various phases of a software development cycle (e.g., which may include early development stages, such as before program code has been written)." [0017].

With respect to claim 15, Sharma teaches,
A method, comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 18, Sharma teaches,
wherein the complexity information of the previous software updates includes, for each previous software update that is used to train the learning process, a number of lines of code of the previous software update - "Complexity metrics that may be extracted from the software files in general include the number of anonymous type declarations, the number of interfaces, the types of interfaces, the number of variables, the number of classes, the total number of lines of code, and other metrics that can be generated by analyzing the code files." [0053]; and a number of check-in operations that occurred in connection with creation of the previous software update. - "FIG. 5D illustrates a pair of graphs illustrating the number of check-ins for a particular piece of code for a set of different programmers. In graph 541 only one programmer has enough check-ins over an owner threshold amount such that one programmer `owns` the code section. In graph 542 five programmers have enough check-ins over the owner threshold amount such that several programmers appear to `own` that code section. Since there are so many different alleged owners, the source code associated with graph 542 is deemed to be `orphan code` that no one person owns. Thus, the source code associated with graph 542 may have development risks associated with it." [0064]; Fig. 5D

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin and Rosomoff, and in view of US 20120317541 A1 - hereinafter "Kaulgud".

With respect to claim 3, Sharma et al. do not explicitly teach,
wherein the step of receiving data from the plurality of tools comprises cleansing the data prior to using the data to train the learning process.

"In yet another embodiment, the event collection component employs a data collection component that collects raw development process event data from one or more development tools used by the developers. Thereafter, filtering rules are employed to filter the raw development process event data to provide the development process event information. A query formation component may be employed to formulate the filtering rules." [0009]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Kaulgud's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to provide automated monitoring of the adherence of developers to software development processes, as suggested by Kaulgud [0005].

Claims 4, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin and Rosomoff, and in view of US 10175979 B1 - hereinafter "Elwell".

With respect to claims 4 and 17, Sharma et al. do not explicitly teach,
wherein the learning process implements a k-nearest neighbors linear regression algorithm.
However, in analogous art for software development, Elwell teaches:
"Machine learning agent 200 predicts the number of software defects expected to be present in new software features and predicts the most effective developers for resolving development defects. Machine learning agent 200 uses the elements from the code analysis agent 210 and metadata agent 220 to predict errors in software. Machine learning agent 200 uses Examples of machine learning techniques include neural networks, naive bayes, k-nearest neighbors, and decision trees/Random Forest.TM.." (col. 4:42-52)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Elwell's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to predict the number of software defects expected to be present in new software features, as suggested by Elwell (col. 4:42-52).

With respect to claims 6 and 19, Sharma teaches,
wherein the error occurrence information includes, for each previous software update that is used to train the learning process, a number of errors that occurred in connection with creation of the previous software update, - "FIG. 5B illustrates a set of code churn metrics that may be collected and analyzed. The code churn metrics generally measure the interaction between programmers and the software code. The code churn metrics may include...the number of times a particular file/method/class/routine has been involved in a bug-fixing." [0057]; Fig. 5B; information about the severity of the errors that occurred in connection with creation of the previous software update, - "In addition to the source code control system 581, a bug tracking system 583 (also known as a defect tracking system) can provide a wealth of code churn information. For each bug that has been identified, the bug tracking system 583 may maintain...the severity of the bug, and other custom fields." [0061]
 wherein the error occurrence information includes, for each previous software update that is used to train the learning process...an amount of time required to correct the errors that occurred in connection with creation of the previous software update.
However, in analogous art for software development, Elwell teaches:
"Once the code elements present in the software have been identified by the code analysis agent 210, machine learning agent 200 uses the identified code elements, developer identifiers, and other input elements to generate a prediction using the machine learning technique. In an embodiment using elements related to the repair of the a defect as input elements, such as the developer identifier and time required for the repair, the prediction generated by the machine learning agent 200 includes recommendation for the developer to assign for defect repairs." (col. 6:7-17)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Elwell's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to predict the number of software defects expected to be present in new software features, as suggested by Elwell (col. 4:42-52).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin and Rosomoff, and in view of "Coding in the Rain" - hereinafter "Davis".

With respect to claim 7, Basin teaches,
wherein the expected complexity information includes an expected number of lines of code of the proposed software update - "For example, FIG. 7 shows an exemplary user interface 700 of an implementation of a TPOW 50 in which a user enters empirical data associated with step 610. Using the interface 700, a person may select a maturity level 710 for the organization. The interface 700 also permits a user to select a definition for project size, e.g., KLOC (thousand lines of code) or some other predefined metric, from a drop-down menu 720, and input a quantitative value for the project size in an input field 725."(col. 21:27-35)
Sharma et al. do not explicitly teach and an expected number of check-in operations that are anticipated to occur in connection with creation of the proposed software update.
However, in analogous art for software development, Davis teaches:
"Given that the regression models above provide a reasonable way of predicting check-in counts, we can build a model over clear days, apply it to days when it actually rained, and then compare the actual number of check-ins to the expected number of check-ins predicted by the model." (pg. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Davis' teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to provide a reasonable way of predicting check-in counts, as suggested by Davis (pg. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin, Rosomoff, and Davis, and in view of "On modeling software defect repair time" - hereinafter "Hewett".

With respect to claim 8, Sharma does not explicitly teach,
receiving, from the trained learning process, an estimate of an amount of time required to correct errors that are anticipated to occur in connection with creation of the proposed software update.
However, in analogous art for software development, Hewett teaches:
"This paper presents an empirical approach to predicting defect repair times by constructing models that use well-established machine learning algorithms and defect data from past software defect reports. We describe, as a case study, the analysis of defect reports collected during the development of a large medical software system." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin, Rosomoff and Davis with Hewett's teachings because doing so would provide Sharma/Basin/Rosomoff/Davis' system with the ability to improve the reliability and time-to-market of software under development, as suggested by Hewett (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin and Rosomoff, and in view of US 20080155508 A1 - "Sarkar".

With respect to claim 9, Sharma does not explicitly teach,
wherein the complexity information of the previous software updates includes, for each previous software update that is used to train the learning process, first developer information identifying who worked on the previous software update; and
wherein the expected complexity information includes second developer information identifying which software developers are expected to work on the proposed software update.
However, in analogous art for software development, Sarkar teaches:
"FIG. 21 illustrates an exemplary source code modification history 2100. This modification history may be used with any of the examples herein. The data stored therein can be arranged with the following information : name of the programmer 2110, file which has been changed 2120, date of creation of the file (not shown), previous version of the file 2130, current version of the file 2140, and delta changes (diff) in the file with respect to the previous version of the file 2150." [0287]; Fig. 21
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Sarkar's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to measure how well an individual programmer may be preserving or degrading the modularity of a system, as suggested by Sarkar [0016].

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Basin, and Rosomoff, and in view of "On modeling software defect repair time" - hereinafter "Hewett".

With respect to claim 12, Sharma et al. do not explicitly teach,
receiving, from the trained learning process, an estimate of time required to correct errors that are anticipated to occur in connection with finishing the proposed software update.
However, in analogous art for software development, Hewett teaches:
"This paper presents an empirical approach to predicting defect repair times by constructing models that use well-established machine learning algorithms and defect data from past software defect reports. We describe, as a case study, the analysis of defect reports collected during the development of a large medical software system." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Hewett's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to improve the reliability and time-to-market of software under development, as suggested by Hewett (Abstract).

With respect to claim 14, Sharma et al. do not explicitly teach,
wherein the error estimate further includes an estimated amount of software developer time that is likely to be required to fix the errors that are likely to occur while creating the proposed software update.
However, in analogous art for software development, Hewett teaches:
"This paper presents an empirical approach to predicting defect repair times by constructing models that use well-established machine learning algorithms and defect data from past software defect reports. We describe, as a case study, the analysis of defect reports collected during the development of a large medical software system." (Abstract)


With respect to claim 16, Sharma et al. do not explicitly teach,
wherein the error estimate further includes an estimated amount of software developer time that is likely to be required to fix the errors that are likely to occur while creating the proposed software update.
However, in analogous art for software development, Hewett teaches:
"This paper presents an empirical approach to predicting defect repair times by constructing models that use well-established machine learning algorithms and defect data from past software defect reports. We describe, as a case study, the analysis of defect reports collected during the development of a large medical software system." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sharma, Basin and Rosomoff with Hewett's teachings because doing so would provide Sharma/Basin/Rosomoff's system with the ability to improve the reliability and time-to-market of software under development, as suggested by Hewett (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.